ORDER

PER CURIAM.
AND NOW, this 27th day of October 2009, the Respondent’s Counsel’s Motion to Withdraw as Counsel is GRANTED. The trial court is directed to appoint new counsel to represent the Respondent. The Petition for Allowance of Appeal is GRANTED. The Superior Court’s Order is REVERSED and this matter is REMANDED to the Superior Court for action *143consistent with our recent decision in Commonwealth v. Liston, 977 A.2d 1089 (Pa.2009).
Justice GREENSPAN did not participate in the consideration or decision of this matter.